NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                         SEP 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROSENDO BLANCO-BAUTISTA,                         No.   15-70946

                  Petitioner,                     Agency No. A089-090-554

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                             On Petition for Review of an
                            Immigration Judge’s Decision

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Rosendo Blanco-Bautista, a native and citizen of Mexico, petitions for

review of the immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture and

thus is not entitled to relief from his reinstated removal order. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Andrade-Garcia v. Lynch, No. 13-74115, 2016 WL
3924013, at *4 (9th Cir. July 7, 2016), and we deny the petition for review.

      Substantial evidence supports the IJ’s conclusion that Blanco-Bautista failed

to establish a reasonable possibility of persecution on account of a protected

ground, see 8 C.F.R. § 1208.31(c), because the evidence demonstrates the cartel

targeted Blanco-Bautista in furtherance of its criminal enterprise, which does not

support a finding for persecution on account of a protected ground,

see Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”);

Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

retribution is not persecution on account of a protected ground). We reject Blanco-

Bautista’s contention that he was entitled to a presumption of future persecution.

      Substantial evidence also supports the IJ’s conclusion that Blanco-Bautista

failed to show a reasonable possibility that he would be tortured by the government

                                          2                                      15-70946
of Mexico or with its consent or acquiescence. See 8 C.F.R. § 1208.31(c); Garcia-

Milian v. Holder, 755 F.3d 1026, 1033-34 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                        3                                 15-70946